Citation Nr: 1505777	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-29 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 2011 for the grant of service connection for an acquired psychiatric disability.

2.  Entitlement to an effective date earlier than April 16, 2013 for the grant of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION


The Veteran had active service from June 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from March 2013 and March 2014 rating decisions of the Appeals Management Center (AMC) and the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an effective date earlier than February 7, 2011 for the grant of service connection for an acquired psychiatric disability was previously before the Board in August 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

In the August 2013 decision, the Board denied entitlement to an evaluation in excess of 20 percent for degenerative disc disease, L4-S1, status post L4-5 foraminotomy and left L5-S1 hemilaminectomy and microdiskectomy (low back disability).  Although there was no longer a pending claim for an increased evaluation for a low back disability, the Veteran had a VA examination for his back in February 2014 as part of his claim for a TDIU.  In a March 2014 Supplemental Statement of the Case, the RO increased the evaluations for a low back disability from 20 percent to 40 percent and for left lower extremity radiculopathy from 10 to 20 percent.  The increased evaluations were implemented in a March 2014 rating decision, which has not been appealed.  Thus, these issues are not before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in August 2014.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In a March 1985 rating decision, the RO denied service connection for PTSD and RO notified him of the determination and of his appellate rights.  The Veteran did not appeal.  On February 7, 2011, the Veteran filed an application to reopen his claim of service connection for the Veteran's psychiatric disability, which was granted by the Board in March 2013 decision.  In a March 2013 rating decision, the RO implemented the Board's determination and assigned a 100 percent rating, effective February 7, 2011.

If a veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014).  Here, at the August 2014 Board hearing, the Veteran alleged that the RO's March 1985 rating decision that denied his earlier claim was the product of clear and unmistakable error.  To date, the RO has not considered whether its unappealed March 1985 rating decision contained clear and unmistakable error.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of clear and unmistakable error, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on February 7, 2011.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2014).  Thus, if VA determines that the March 1985 rating decision contains clear and unmistakable error, the effective date would be assigned as if there were no such determination.

The Veteran's challenge to the March 1985 rating decision is thus inextricably intertwined with his claim of entitlement to an earlier effective date for service connection for psychiatric disability because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  Id; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board must defer consideration of the Veteran's earlier effective date claim until the RO adjudicates, in the first instance, his clear and unmistakable error claim.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

In light of the foregoing, the Board has no discretion and must remand this case to the RO for its initial consideration of the Veteran's inextricably intertwined clear and unmistakable error claim.

In addition, in April 2014 the Veteran appealed the assignment of the effective date of April 13, 2013 for the grant of a TDIU.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claim of entitlement to an effective date earlier than April 13, 2013 for the grant of a TDIU.  Under the circumstances, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of clear and unmistakable error in the RO's March 1985 rating decision that denied service connection for psychiatric disability.  Thereafter, reconsider the Veteran's claim of entitlement to an effective date prior to February 7, 2011, for service connection for psychiatric disability.

2. Issue the Veteran an SOC with respect to the claim for an effective date earlier than April 13, 2013, for the award of a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

